     Case 2:20-cv-02235-TLN-JDP Document 17 Filed 08/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL RIVERA,                                    No. 2:20-cv-02235-TLN-JDP
12                       Plaintiff,
13           v.                                          ORDER
14    RALPH DIAZ, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 21, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

23   the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed July 21, 2021, are ADOPTED IN FULL;

28          2. This action is DISMISSED for failure to prosecute, failure to comply with court orders,
                                                         1
     Case 2:20-cv-02235-TLN-JDP Document 17 Filed 08/31/21 Page 2 of 2


 1   and failure to state a claim, for the reasons set forth in the January 15, 2021 order; and

 2          3. The Clerk of Court is directed to close the case.

 3   Dated: August 30, 2021

 4

 5

 6
                                            Troy L. Nunley
 7                                          United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
